DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on September 29, 2017. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of Claims
This action is in reply to the communication filed on September 28, 2018.
Claims 1 – 10 are currently pending and have been examined. 
Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on August 1, 2019, have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 - 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 – 8 recite the limitation “carbon fiber composite.” This phrase lacks antecedent basis. It is unclear what material or materials make up a carbon fiber composite.
Claims 5 and 8 both further recite that the component “consists predominantly of” This phrase renders the claim indefinite because no other components are required in the aerospace-vehicle component and it is unclear at what proportion the carbon fiber composite would need to be present to be considered “predominant.”
For examination purposes, the phrase “carbon fiber composite” is interpreted to be the carbon fiber coated with a conductive carbon aerogel.
Claims 6 and 7 are rejected as being dependent on claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian (WO2013136034A1).
As per claim 1 – 4, 9, and 10,  Qian teaches:
A carbon fiber coated with a conductive carbon aerogel (Abstract: “There is provided an improved structural material comprising a structural arrangement of fibres, such as a carbon fabric… embedded within aerogel … such as carbon or silica aerogel.” & Page 4, Paragraph 4: “Embedding is defined herein to include coating.” Example 1 of Qian is a carbon aerogel on a carbon fabric. Regarding the conductivity, Qian teaches that the incorporation of aerogels with fibers increases the surface area and the electrochemical performance which results in an increase in electrical conductivity (Page 3, Paragraph 4). Additionally, as carbon is understood to be conductive and no other conductive material is claimed, the conductivity of the carbon aerogel is interpreted as a property necessarily present with the carbon.)
Wherein the carbon fiber is in a strand, a woven fabric, or a nonwoven fabric (Page 10, Paragraph 2: “A ‘fabric’ is, for example, a structure formed of an ordered arrangement of fibres or fibre filaments or substantially elongate elements. The component fibres or fibre filaments may be… woven…” The carbon fabric in Example 1 is woven.)
Regarding claims 3 – 10, Qian teaches the aerogel coated components can be used for lightning strike protection in aircraft composites (Page 3, Paragraph 4) and therefore Qian teaches the claimed limitations. Examiner also notes that the limitations, “aerospace-vehicle component”, “aerospace vehicle or aircraft” and “lightning guard” are statements of intended use. Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g. In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §2111.02, §2112.02, 2114-2115.
Regarding claims 5 and 8, as the component is not required to contain any further structural components, it would naturally follow that the component consists predominantly of carbon fiber composite. Further, Qian teaches that the fibre-based materials may be used itself as a structural material or may be used in a structural component with a secondary resin (Page 2, Last Paragraph).
Regarding claims 6 and 7, as the carbon fiber composite is not defined, the carbon fiber composite is interpreted as the carbon fiber coated with the conductive carbon aerogel and therefore it would naturally follow that the carbon fibers are part of the carbon fiber composite.

Conclusion
All claims are rejected.
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure. US6087407 also teaches a composite containing a carbon fiber and a carbon aerogel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.N.C./Examiner, Art Unit 1789                                                                                                                                                                                                        

/PETER Y CHOI/Primary Examiner, Art Unit 1786